                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                      Case No. 4:19-mc-80275-KAW
                                         In re: SUBPOENA FOR IMPERIUM
                                   8     PATENT WORKS LLP TO PRODUCE                      JUDICIAL REFERRAL FOR THE
                                         DOCUMENTS,                                       PURPOSES OF DETERMINING
                                   9                                                      RELATIONSHIP
                                  10                    Movant.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled miscellaneous matter is hereby

                                  14   REFERRED to the Honorable Judge Joseph C. Spero for consideration of whether it is related to

                                  15   In Re: The Subpoena for Lester Wallace, Esq. to Testify in a Civil Action and for Lester Wallace,

                                  16   Esq. to Produce Documents, 19-mc-80274-JCS.

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 26, 2019

                                  19                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  20                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
